PER CURIAM:
Felix Oriakhi petitions for a writ of mandamus seeking an order directing the district court to release him. We conclude that Oriakhi is not entitled to mandamus relief.
Mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Further, mandamus is a drastic remedy and should only be used in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987).
The relief sought by Oriakhi is not available by way of mandamus. Accordingly, although we grant leave to proceed in for-ma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.